7DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 19 is objected to because of the following informalities:  in order to obviate a 35 U.S.C. 101 rejection the Office suggests reciting (c) the stabilizer is configured to inhibits the extremity’s movement” instead of “the stabilizer inhibits the extremity’s movement”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art 


Claim(s) 2, 5-6, 9-10, 13-14, 21 and 23 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Barber U.S. Patent No. (4,928,677) and evidenced by Williams U.S. Patent No. (6,723,061 B2).

With respect to claim 2, Barber discloses an extremity support (shown in figs.1-5) for use in intravenous therapy; as to the limitation “for use in intravenous therapy”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim; furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim;
 	comprising: (i) a stabilizer (10) having an upper portion (where element 14 is located, see fig.1 as well as reproduced image of fig.1 below), a lower portion (24) and a middle portion (where element 16 is located), (ii) at least one window (see reproduced image of fig.1 below), and (iii) at least one strap (54, fig.1) that is configured to secure the extremity support to the patient's extremity (as shown in fig.4); wherein: (a) when the extremity support (10) is affixed to a patient's extremity (as shown in fig.4), the window (see reproduced image below) allows for the stabilizer (10) allowing limited use of the hand, as such, inhibits the extremity’s movement (c) the stabilizer (10) does not surround the extremity (as shown in fig.4); and (d) the upper portion and the lower portion of the stabilizer are wider than the middle portion (as shown in the reproduced image of fig.1 below), (e) the extremity support allows a health care worker to assess the extremity for signs of infiltration and extravasation during peripheral intravenous therapy without removing the extremity support; the strapping of Barber are donned to the hand and forearm of the user without obstructing the visualization window which would allow a health care worker to assess an extremity for signs of infiltration and extravasation during peripheral intravenous therapy without removing the extremity support.  
As the claim recitation “the window allows for visualization and palpation of the extremity without removal of the extremity support” and “the extremity support allows a health care worker to assess the extremity for signs of infiltration and extravasation during peripheral intravenous therapy without removing the extremity support”; one of ordinary skill in the art administering an intravenous catheter to the forearm of the user would know how to adjust and configure the strap of Barber such that the window allows for visualization and palpation as well as assess the extremity for signs of infiltration and extravasation during peripheral intravenous therapy without removing the extremity support as evidenced by Williams (see fig.1 of Williams showing the strapping is configured to allow un-obstruction of the window or gap) in order to monitor the area of the arm where the catheter is inserted of the arm support of Barber.  

    PNG
    media_image1.png
    482
    345
    media_image1.png
    Greyscale

With respect to claim 5, Barber discloses the stabilizer (10) further comprises at least one anchor (44, 48, fig.1); and wherein the strap (54) is affixed to the anchor (as shown in fig.5).  
With respect to claim 6, Barber discloses the extremity support (10) is an arm support (as shown in fig.4).  
With respect to claim 9, Barber discloses the stabilizer is plastic ([Col.5], lines 40-42).  
With respect to claim 10, Barber discloses the stabilizer (10) is wire (12, fig.1). 
With respect to claim 13, Barber discloses the stabilizer (10) is contoured to fit a patient's extremity (as shown in fig.4).  
With respect to claim 14, Barber discloses the stabilizer (10) is solid (as shown in fig.1).  

With respect to claim 23, Barber discloses the stabilizer is the shape of an hourglass (as shown in fig.1).  Barber further discloses the stabilizer (10) is the shape of an hourglass (10); as shown in fig.1) the stabilizer (10) encompasses an hourglass profile having two wide ends connected by a narrow middle portion; as such, meets the claim limitation.

Claims 3-4, 7, 11 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barber as applied to claim 2 above, and further in view of Calvert U.S. Patent No. (5728053).
With respect to claim 3, Barber substantially discloses the invention as claimed except the extremity support comprises three straps.  
Calvert however, teaches in an analogous art an extremity support comprising a stabilizer (shown in figs.1 and 4) having at least one window or treatment site (element 4) wherein the stabilizer comprises three strap (38, figs.1-2) configured to secure the extremity support to the patient's extremity.
	In view of the teachings of Calvert, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the extremity support of Barber by incorporating three straps for securing the extremity support to the anatomy of the user.
With respect to claim 4, the combination of Barber/Calvert substantially discloses the invention as claimed.  Calvert further teaches the stabilizer further comprises at least one slit or loop (58, fig.4) to accommodate the strap (52).   
Barber/Calvert substantially discloses the invention as claimed.  Calvert further teaches the extremity support is a leg support ([Col.3], lines 42-44). 
	With respect to claim 11, the combination of Barber/Calvert substantially discloses the invention as claimed.  Calvert further teaches the stabilizer comprises at least two windows (as shown in fig.1 or fig.4).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an additional window to the stabilizer of Barber, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 17, the combination of Barber/Calvert substantially discloses the invention as claimed.  Calvert further teaches the at least one strap is cloth, stretch warp ([Col.5], lines 35-37).
With respect to claim 18, the combination of Barber/Calvert substantially discloses the invention as claimed.  Calvert further teaches the at least one strap comprises elastic; in ([Col.5], lines 35-37, Calvert teaches the strap is formed from nylon which is a resilient elastic material.  

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barber as applied to claim 2 above, and further in view of Schaeffer U.S. Patent No. (5,577,516).
With respect to claim 8, Barber substantially discloses the invention as claimed except the stabilizer is transparent.  
Schaeffer however, teaches an intravenous catheter support (fig.1) comprising a stabilizer or plate (14) comprising a generally longitudinally extending sheet of material and, as seen in 
In view of the teachings of Schaeffer, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the stabilizer of Barber to comprise a transparent material to permit observation therethrough.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barber as applied to claim 2 above, and further in view of Jackson U.S. Patent No. (2, 318, 864).
With respect to claim 12, Barber substantially discloses the invention as claimed except  the stabilizer further comprises ventilation holes.  
Jackson however, teaches a stabilizer (figs.1-10) comprising slots 34 and 36 are provided for two purposes, one of which is to provide ventilation ([Page2, right column],lines 66-67).
In view of the teachings of Jackson, it would have been obvious to one of ordinary skill in the art to modify the stabilizer of Barber by incorporating ventilation holes to provide ventilation in order for the skin of the anatomy to breath.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barber as applied to claim 2 above, and further in view of Cruz U.S. Patent No. (6540710).
With respect to claim 15, Barber substantially discloses the invention as claimed except the stabilizer further comprises padding.  
Cruz however, teaches a stabilizer (10) having an upper portion (where element 7 is located in figs.1-2), a lower portion (where element 13 is located) and a middle portion (where element 14 is located), (ii) at least one window (as shown in the reproduced image of fig.2 below), and (iii) at least one strap (shown in figs.7-8) that is configured to secure the extremity support to the patient's extremity (shown in phantom in figs.7-8); wherein the stabilizer (10) further comprises padding ([Col.2], lines 43-44).  
In view of the teachings of Cruz, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the stabilizer of Barber by incorporating padding to provide comfort to the anatomy of the user.

Claims 19-20 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barber U.S. Patent No. (4,928,677) in view of Calvert U.S. Patent No. (5728053).
With respect to claim 19, Barber substantially discloses an arm support (as shown in figs.1-5) for use in intravenous therapy; as to the limitation “for use in intravenous therapy”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim; furthermore, while features of an apparatus may be recited either 
comprising: (i) a stabilizer (10) having an upper portion (where element 14 is located, see fig.1 as well as reproduced image of fig.1 below), a lower portion (24) and a middle portion (where element 16 is located), ( (iii) at least one strap (54); wherein:(a) the stabilizer further comprises at least one opening (44, 48, fig.5) to accommodate the strap (54) and at least one anchor (loop 62, fig.1); wherein the strap (54) is affixed to the anchor or loop (62); (c) the stabilizer inhibits the extremity's movement; Barber discloses in ([Col.3], lines 53-54) the stabilizer (10) allowing limited use of the hand, as such, inhibits the extremity’s movement (d) the stabilizer does not surround the arm (as shown in fig.4); and (e) the upper portion and the lower portion of the stabilizer are wider than the middle portion (as shown in the reproduced image of fig.1 above); ), (f) the extremity support allows a health care worker to assess the extremity for signs of infiltration and extravasation during peripheral intravenous therapy without removing the extremity support; the strapping of Barber are donned to the hand and forearm of the user without obstructing the visualization window which would allow a health care worker to assess an extremity for signs of infiltration and extravasation during peripheral intravenous therapy without removing the extremity support.  



ne of ordinary skill in the art administering an intravenous catheter to the forearm of the user would know how to adjust and configure the strap of Barber such that the window allows for visualization and palpation as well as assess the extremity for signs of infiltration and extravasation during peripheral intravenous therapy without removing the extremity support as evidenced by Williams (see fig.1 of Williams showing the strapping is configured to allow un-obstruction of the window or gap) in order to monitor the area of the arm where the catheter is inserted of the arm support of Barber.  
Barber substantially discloses a window (as shown in the reproduced image of fig.1 above); the window allow for visualization and palpation of the patient's arm without the removal of the arm support except at least two windows.  
Calvert however, teaches in an analogous an extremity support (as shown in fig.4) comprising at least two windows (as shown in fig.1 or fig.4) allowing for visualization and palpation of the patient's arm without the removal of the arm support.
	In view of the teachings of Calvert, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the extremity support of Barber by incorporating at least two windows in order to allow for visualization and palpation of a treatment site of a patient's arm without the removal of the arm support.  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an additional window to the stabilizer of Barber, since it has been held that mere St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 20, the combination of Barber/Calvert substantially discloses the invention as claimed.  Calvert further teaches the arm support comprises two straps (as shown in fig.4).  
With respect to claim 24, the combination of Barber/Calvert substantially discloses the invention as claimed.  Barber further discloses the stabilizer is the shape of an hourglass (as shown in fig.1).  Barber further discloses the stabilizer (10) is the shape of an hourglass (10); as shown in fig.1) the stabilizer (10) encompasses an hourglass profile having two wide ends connected by a narrow middle portion; as such, meets the claim limitation.

Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive.
Applicant argues first, the prior art drawn to Barber teaches wrapping a strap multiple times around the hand, wrist and forearm and applying pressure along the hand and the forearm using the strap: 8 738305448 
"[T]he fastening strap is wrapped several times completely around the hand, wrist and forearm as well as the splint... The strapping also allows for the adjustment and distribution of pressure along the hand and forearm while at the same time preventing slipping of the splint on the hand." See Barber at column 3, lines 2-8 (emphasis added).   It is well known to a POSA that pressure applied to the extremity during an intravenous therapy can cause the vein to blow resulting in infiltration. In fact, it is well know that when a health worker is administering an apable of performing the intended use as recited in the pending claims because it applies pressure to the hand and forearm. 
This is not found to be persuasive because the strapping are not providing extra pressure to the hand and forearm of the user that would affect the IV catheter; rather the strapping is unifying the pressure to the hand and forearm of the user based on the general condition of the user.  One of ordinary skill in the art administering an intravenous catheter to the forearm of the user would know how to adjust the strap such that it distribute the pressure uniformly on the hand and forearm of the user.  Barber discloses the strapping allows for adjustment (emphasis added) and distribution of pressure along the hand and forearm of the user ([Col.3], lines 2-8).  Furthermore, applicant’s arm support utilizes straps as well which inherently applies pressure to the hand and forearm of the user, as such, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. 
Applicant argues second, the strap taught in Barber clearly hinders the visualization and palpation of the extremity through the window because it covers it. As indicated above, Barber teaches that "[t]he fastening strap is wrapped several times completely around the hand, wrist and forearm".  See Barber at least at the Abstract; column 3, lines 1-8 (emphasis added); Claim 5; Figure 4 and Figure 5. This is distinguishable from the claimed invention that requires 
This is not found to be persuasive since the strapping can be donned to the hand and forearm of the user without obstructing the visualization window.   Furthermore, the strapping are not providing extra pressure to the hand and forearm of the user that would affect the IV; rather the strapping is unifying the pressure to the hand and forearm of the user.  Furthermore, applicant’s arm support utilizes straps as well which inherently applies pressure to the hand and forearm of the user, as such, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.
Applicant argues third, and as alluded to above, Barber's splint would not allow a health care worker to assess an extremity for signs of infiltration and extravasation during peripheral intravenous therapy without removing the extremity support as required by amended claims 2 and 19. 
This is not found to be persuasive since the strapping can be donned to the hand and forearm of the user without obstructing the visualization window which would allow a health care worker to assess an extremity for signs of infiltration and extravasation during peripheral intravenous therapy without removing the extremity support.   
In view of Applicant’s arguments, see response to above arguments to the teaching references, the claim still stands rejected, therefore, argument is moot. 
Claims 6, 19-21 and 24 rejections under 35 U.S.C. section 112(b) has been withdrawn in view of Applicant’s argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De Lint U.S. Patent No. (7,033,330 B2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 9 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786